Case 2:19-cv-00265-JPH-DLP Document 139 Filed 12/01/20 Page 1 of 4 PageID #: 1049




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     TERRE HAUTE DIVISION

  COREY PERKINS,                                          )
                                                          )
                                 Plaintiff,               )
                                                          )
                            v.                            )        No. 2:19-cv-00265-JPH-DLP
                                                          )
  ARAMARK, et al.                                         )
                                                          )
                                 Defendants.              )

       ORDER DENYING MOTION FOR ADVERSE INFERENCE AND SANCTIONS

          On May 21, 2020, plaintiff Corey Perkins filed a motion for an adverse inference and

  sanctions, arguing that the state defendants and their counsel acted in bad faith by failing to

  produce video evidence in response to his discovery request. In response, the state defendants and

  their counsel concede that the surveillance video was not preserved but argue that spoliation

  sanctions are not appropriate because they did not act in bad faith. For the reasons explained below,

  the motion for an adverse inference and sanctions is DENIED. 1

                                                     I.
                                              LEGAL STANDARD

          In this circuit, when a party intentionally destroys evidence in bad faith, the judge may

  instruct the jury to infer the evidence contained incriminatory content. Bracey v. Grondin, 712

  F.3d 1012, 1018-19 (7th Cir. 2013). A party destroys evidence in bad faith when it does so "for

  the purpose of hiding adverse information." Faas v. Sears, Roebuck & Co., 532 F.3d 633, 644

  (7th Cir. 2008). When considering the propriety of an adverse inference instruction, "[t]he crucial

  element is not that the evidence was destroyed but rather the reason for the destruction." Park


  1
   Mr. Perkins raises additional grounds for sanctions in his reply. Dkt. 89, pp. 5-10. Because Mr. Perkins
  has raised these same grounds in a motion for an order to show cause, see dkt. 98, the Court declines to
  address them in this Order.

                                                     1
Case 2:19-cv-00265-JPH-DLP Document 139 Filed 12/01/20 Page 2 of 4 PageID #: 1050




  v. City of Chicago, 297 F.3d 606, 615 (7th Cir. 2002). Simply establishing that the parties breached

  a duty to preserve evidence in anticipation of litigation does not entitle the plaintiff to spoliation

  sanctions. Bracey, 712 F.3d at 1019. A district court's decision to refrain from imposing sanctions

  is reviewed for an abuse of discretion. Park v. City of Chicago, 297 F.3d 606, 614 (7th Cir. 2002).

                                               II.
                                           BACKGROUND

         Mr. Perkins brought this action alleging that the defendants were deliberately indifferent

  to a rodent infestation at Wabash Valley Correction Facility ("WVCF") in violation of the Eighth

  Amendment. Dkt. 72. As a result of this deliberate indifference, Mr. Perkins allegedly became ill

  after eating food that was contaminated with rodent feces on March 19, 2019. Id. When he brought

  this matter to the attention of prison staff, they told him that the rodent feces was actually burnt

  meat. Id.

         On March 27, 2019, Mr. Perkins submitted a formal grievance requesting that WVCF

  officials preserve "video footage of the serving line and the front c/o stand for March 19, 2019

  between 4 PM and 5 PM." Dkt. 29-1, p. 16. At the status conference on May 27, 2020, counsel for

  state defendant Schilling informed the Court that this video evidence was not preserved. Dkt. 83,

  p. 2. According to a declaration by IDOC grievance specialist Thomas Wellington, grievance

  specialist Breanna Trimble did not record this segment of the surveillance video before it was

  taped over. Dkt. 95-2, paras. 4-7. Mr. Wellington and WVCF litigation liaison Mike Ellis discussed

  the missing video evidence over email on May 27, 2020, after Mr. Perkins filed a motion to compel

  production of the surveillance video. Dkt. 95-4. Although Mr. Wellington could not locate the

  video segment that Mr. Perkins was requesting, he provided Mr. Ellis with other views of the

  serving line from the same day. Id.




                                                    2
Case 2:19-cv-00265-JPH-DLP Document 139 Filed 12/01/20 Page 3 of 4 PageID #: 1051




                                                III.
                                            DISCUSSION

          The evidence before the Court indicates that Ms. Trimble—rather than the defendants—

  failed to preserve the requested video evidence. There is no evidence that any of the defendants or

  their counsel was personally responsible for failing to preserve this evidence.

         In Conner v. Rubin-Asch, a prisoner brought an Eighth Amendment excessive force claim

  against prison officials who allegedly assaulted him during a cell extraction. 793 F. App'x 427

  (7th Cir. 2019). The plaintiff had repeatedly asked prison officials to preserve this video within

  two months of the extraction, and he moved for spoliation sanctions when he learned that prison

  officials failed to download the video of his cell extraction before the camera's memory was taped

  over. Id. at 430. The Seventh Circuit affirmed the denial of spoliation sanctions, reasoning that the

  plaintiff had presented "no evidence that any defendant destroyed the video to hide illicit conduct;

  he therefore cannot rebut the defendants' attestations that the video was written over (pursuant to

  normal practices) without first having been downloaded and saved. At most, [the plaintiff] points

  to negligence, not bad faith." Id.

         The facts of this case closely resemble those of Conner. There is no evidence that the

  defendants pressured Ms. Trimble to delete the surveillance video to hide illicit conduct, or that

  Ms. Trimble's failure to preserve this evidence was anything more than simple negligence.

  Mr. Perkins' argument that the surveillance video still exists and that defense counsel has submitted

  a "manipulated video to the plaintiff while knowing the video did not comply" with his request for

  production, see dkt. 85, para. 2., is speculative and unsupported by evidence.




                                                   3
Case 2:19-cv-00265-JPH-DLP Document 139 Filed 12/01/20 Page 4 of 4 PageID #: 1052




  Accordingly, the motion for adverse inference and sanctions, dkt. [79], is DENIED.

  SO ORDERED.

  Date: 12/1/2020




  Distribution:

  COREY PERKINS
  194799
  WABASH VALLEY - CF
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only

  Christopher Douglas Cody
  HUME SMITH GEDDES GREEN & SIMMONS
  ccody@humesmith.com

  Marley Genele Hancock
  INDIANA ATTORNEY GENERAL
  marley.hancock@atg.in.gov

  Margo Tucker
  INDIANA ATTORNEY GENERAL
  margo.tucker@atg.in.gov

  Georgianna Q. Tutwiler
  HUME SMITH GEDDES GREEN & SIMMONS
  gquinn@humesmith.com




                                                4
